Beck, Presiding Justice.
Where it was alleged in a petition for injunction that the defendant had committed and was continuing to commit certain acts of trespass in the way of conducting turpentine operations, cupping trees, etc.; and where at interlocutory hearing upon this petition it appeared that, before such hearing the defendant had “desisted from further trespass upon the property in dispute;” and where the plaintiff, relying upon the provision that in suits in equity new parties may be made under proper circumstances, made a motion to make another named party a defendant, and alleged that the latter, when the original defendant desisted, “thereupon took up and continued the work and trespass upon said property commenced by the said” original defendant, the court did not err in refusing to make the new party named in the motion a party defendant to the case, there being no allegation that, this proposed new party had actually committed any acts of trespass before the suit was filed, or that he was acting in concert or collusion with the original defendant in carrying out the original defendant’s purpose and intent to commit trespass, or was in privity with him.

Judgment affirmed.


All the Justices concur.